                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

FRANCIS ANTHONY                               )   Civ. No. 1:18-cv-00134 DKW-RLP
GRANDINETTI, #A0185087,                       )
                                              )   ORDER DENYING MOTION FOR
                     Petitioner,              )   RECONSIDERATION AND
                                              )   REQUEST FOR INJUNCTIVE
              vs.                             )   RELIEF
                                              )
CORECIVIC,                                    )
                                              )
               Respondent.                    )
______________________________                )


       Before the Court is pro se Petitioner Francis Anthony Grandinetti’s Motion

for Reconsideration on Newer Facts (Motion for Reconsideration) and request for

injunctive relief. Mot., ECF No. 16. Grandinetti seeks reconsideration of the May

3, 2018 Order Dismissing Petition for Writ of Habeas Corpus and Denying a

Certificate of Appealability under Rules 521 and 60 of the Federal Rules of Civil

Procedure. See Order, ECF No. 3. The time to amend the Order under Rule 59

has passed, and the Court therefore limits its review of the Motion for

Reconsideration to Rule 60. Grandinetti’s Motion for Reconsideration and request

for injunctive relief are DENIED.


       1
        The Court assumes Grandinetti meant to cite Rule 59, not Rule 52, and responds
accordingly.
                              I.     BACKGROUND

      Grandinetti sought habeas relief based on a change in ownership at the

Saguaro Correctional Center (SCC), where he is incarcerated. The Court

dismissed the Petition as frivolous and denied a certificate of appealability because

the Petition was vague, conclusory, and failed to explain how a change in SCC

ownership violated Grandinetti’s constitutional rights. See Order, ECF No. 3.

      After filing several more equally incomprehensible documents, Grandinetti

filed a notice of appeal on June 12, 2018. ECF No. 10. On July 19, 2018, the

Ninth Circuit Court of Appeals dismissed the appeal as “so insubstantial as to not

warrant further review.” ECF No. 14.

      Grandinetti filed the present Motion for Reconsideration, with twenty-one

pages of exhibits, on November 2, 2018, pursuant to Rules 52 and 60 of the

Federal Rules of Civil Procedure. ECF No. 16. He also seeks injunctive relief

under Rule 65.

                               II.    DISCUSSION

      Rule 60(b) “provides for reconsideration upon a showing of (1) mistake,

surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void

judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary

circumstances’ which would justify relief.” Sch. Dist. No. 1J, Multnomah Cty. v.

                                         2
ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Motions for reconsideration are

not a substitute for appeal and should be infrequently made and granted. See

Twentieth Century Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.

1981); see also Grandinetti v. Hyun, 2017 WL 239741, at *1 (D. Haw. Jan. 19,

2017).

      Grandinetti’s Motion and its exhibits are as incomprehensible as were the

Petition, notice of appeal, and the supplemental documents he filed in support of

both. He fails to demonstrate mistake, surprise, excusable neglect, newly

discovered evidence, fraud, or extraordinary circumstances to persuade the Court

to reconsider its May 3, 2018 Order dismissing the Petition. Nor does Grandinetti

show that he will suffer irreparable injury or can conceivably succeed on the

merits of the Petition, justifying the denial of his request for injunctive relief. See

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). The Motion for

Reconsideration and request for injunctive relief, ECF No. 16, are DENIED.
      IT IS SO ORDERED.
      DATED: November 7, 2018 at Honolulu, Hawaii.




Francis Anthony Grandinetti v. CoreCivic; Civil No. 18-00134 DKW-RLP;
ORDER DENYING MOTION FOR RECONSIDERATION AND REQUEST
FOR INJUNCTIVE RELIEF


                                           3
